Exhibit 10.1

 

 

EXECUTION VERSION

 

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE FEDERAL
RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE
USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A PLAN OF REORGANIZATION.
ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

The regulatory, tax, accounting, and other legal and financial matters and
effects related to thIS Transaction have not been fully evaluated, and any such
evaluation may affect the terms and structure of any Transaction. The
transactions contemplated in this RESTRUCTURING SUPPORT AGREEMENT are subject in
all respects to continued diligence and the negotiation, execution, approvals,
and delivery of definitive DOCUMENTS.

 

--------------------------------------------------------------------------------

 

GulfMark Offshore, Inc.

 

RESTRUCTURING SUPPORT AGREEMENT

 

May 15, 2017

 

--------------------------------------------------------------------------------

 

This Restructuring Support Agreement (together with the exhibits and schedules
attached hereto, as each may be amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”),1 dated as of May 15, 2017, is entered into by and among:

 

(i) GulfMark Offshore, Inc., (“GulfMark”, the “Debtor” or the “Company”); and

 

(ii) the undersigned beneficial holders, or investment advisers or managers for
the account of beneficial holders of the 6.375% Senior Notes due 2022 (the
“Noteholders”) issued pursuant to that certain indenture dated as of March 12,
2012 (the “Indenture”), among the Issuer and U.S. Bank National Association, a
national banking association, as trustee (the “Notes”), together with their
respective successors and permitted assigns that subsequently become party
hereto in accordance with the terms hereof (collectively, the “Consenting
Noteholders”).

 

 

 

--------------------------------------------------------------------------------

1  Unless otherwise noted, capitalized terms used but not immediately defined
have the meanings given to such terms elsewhere in this Agreement, or in the
Restructuring Term Sheet, or in the Bankruptcy Code, as applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

The Company, the Consenting Noteholders, and any subsequent person or entity
(“Person”) that becomes a party hereto in accordance with the terms hereof is
referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have negotiated in good faith at arm’s length regarding a
financial restructuring of the existing debt of the Company (the
“Restructuring”) pursuant to the terms and conditions set forth in this
Agreement, including, without limitation, the term sheet attached hereto as
Exhibit A (the “Restructuring Term Sheet”) and incorporated herein by reference
pursuant to Section 2 hereof;

 

WHEREAS, it is contemplated that the Restructuring will be implemented, pursuant
to a pre-negotiated joint plan of reorganization, on terms consistent with this
Agreement and otherwise reasonably acceptable to the Company and the Requisite
Noteholders (as defined herein) (including any schedules and exhibits thereto
and as may be amended, modified, or supplemented in accordance with this
Agreement, the “Acceptable Plan”), to be filed in a case (the “Chapter 11 Case”)
commenced under Title 11 of the United States Code, 11 U.S.C. §§ 101- 1532, as
may be amended from time to time (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, in connection with the Restructuring, it is expected that certain of
the Consenting Noteholders (the “Backstop Parties”) will agree to backstop two
offerings for shares of common stock and warrants of GulfMark for an aggregate
of $125,000,000, representing 60% of the equity of GulfMark under section 1145
of the Bankruptcy Code and Section 4(a)(2) of the U.S. Securities Act of 1933
(together, the “Rights Offering”) in accordance with the terms and conditions
specified in this Agreement and a backstop commitment agreement to be entered
into concurrently with this Agreement, substantially in the form attached hereto
as Exhibit B (together with the exhibits and schedules thereto, the “Backstop
Agreement”);

 

WHEREAS, the Company has requested that each Consenting Noteholder sign this
Agreement to support the Restructuring in the interests of all Parties; and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Acceptable Plan and
hereunder.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

 
2

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

1.     RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (the “RSA Effective Date”) that:

 

(a)     The Backstop Agreement has been executed and is effective in accordance
with its terms;

 

(b)     The Company has paid in cash all invoiced, reasonable and documented
costs, fees, and expenses of the Consenting Noteholders, including, without
limitation, the invoiced, reasonable and documented fees and expenses of
(a) Milbank, Tweed, Hadley & McCloy LLP (“Milbank”), counsel to the Consenting
Noteholders, (b) one maritime counsel to the Consenting Noteholders, (c) Morris,
Nichols, Arsht & Tunnell LLP (“Morris Nichols”), counsel to the Consenting
Noteholders, and (d) Houlihan Lokey Capital, Inc. (“Houlihan”), financial
advisor to the Consenting Noteholders, in each case, in accordance with their
existing engagement letters; and

 

(c)     This Agreement shall be executed by all of the following:

 

(i)     the Company; and

 

(ii)     the Consenting Noteholders; provided that signature pages executed by
the Consenting Noteholders showing their holdings shall not be delivered to
other Consenting Noteholders and shall be delivered to Weil, Gotshal & Manges
LLP (“Weil”) in an unredacted form (to be held by Weil on a confidential and
professionals’ eyes only basis; provided that Weil may disclose such signature
pages on a confidential basis to the Company and its financial advisors), in
each case, except as required by applicable law and subject to the provisions of
Section 22 hereof.

 

2.     Incorporation of Exhibits. Each of the exhibits and schedules attached
hereto, including, without limitation, the Restructuring Term Sheet and the
Backstop Agreement, and each of the schedules to such exhibits (collectively,
the “Exhibits”) are expressly incorporated herein and made part of this
Agreement. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Exhibits, the applicable terms and
provisions of the applicable Exhibit shall govern.

 

3.     Definitive Documentation.

 

(a)     The definitive documents and agreements governing the Restructuring
(collectively, the “Definitive Documents”) shall include the following:

 

(i)     documents implementing, achieving, and relating to the Restructuring and
any amendments thereto, including, without limitation, the Acceptable Plan, a
disclosure statement describing the Acceptable Plan (including, without
limitation, all exhibits and schedules thereto, the “Disclosure Statement”), any
new warrant agreement(s), the Backstop Agreement, procedures related to the
Rights Offering, the registration rights agreement, the solicitation materials
and procedures relating to the Acceptable Plan, the plan supplement and its
exhibits, any debtor-in-possession financing agreement(s) or agreement(s) for
the use of cash collateral, any exit financing agreement(s), organizational
documents of the reorganized Debtor or other related transactional or corporate
documents; and

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     interim and final orders approving, authorizing the assumption of, or
confirming, as applicable, any of the foregoing.

 

(b)     Except as otherwise set forth herein, the Definitive Documents
identified in Section 3(a) will, after the RSA Effective Date, remain subject to
negotiation and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement and be in form and substance reasonably satisfactory to the Company
and the Requisite Noteholders. “Requisite Noteholders” means, as of the RSA
Effective Date, the Consenting Noteholders holding at least a majority of the
outstanding principal amount of the Notes held by all Consenting Noteholders.

 

4.     The Restructuring.

 

(a)     Implementation. The Restructuring will be implemented through the filing
of a voluntary petition for relief under chapter 11 of the Bankruptcy Code and
any and all other documents necessary to commence the Chapter 11 Case. The
Debtor shall use commercially reasonable efforts to obtain confirmation of the
Acceptable Plan in accordance with the Bankruptcy Code and on terms consistent
with this Agreement, and each Consenting Noteholder shall use its commercially
reasonable efforts to cooperate fully in connection therewith.

 

(b)     Milestones. The Debtor shall complete the Restructuring in accordance
with the deadlines specified below, which deadlines in all cases may be extended
by written agreement of the Requisite Noteholders (collectively, the
“Milestones”); provided, that, in the event that any of the Company’s
subsidiaries file for chapter 11 protection in accordance with this Agreement,
the Requisite Noteholders and the Company agree to engage in good faith
discussions to extend the deadlines set forth in 4(b)(vi) through (ix) as
reasonably necessary:

 

(i)     by not later than May 21, 2017, the Debtor shall commence the Chapter 11
Case (such filing date, the “Petition Date”);

 

(ii)     by three (3) days after the Petition Date, but in no event later than
May 24, 2017, the Debtor shall file with the Bankruptcy Court motions seeking
entry of orders (x) authorizing the Debtor to assume the Backstop Agreement and
this Agreement and the Debtor’s obligations thereunder and hereunder, and
(y) approving procedures for the Rights Offering (together, the “RSA and
Backstop Motions”);

 

(iii)     by seven (7) days after the Petition Date, but in no event later than
May 28, 2017, the Debtor shall file with the Bankruptcy Court the Acceptable
Plan, the Disclosure Statement, and a motion seeking a hearing to consider the
adequacy of the Disclosure Statement and approval of the Debtor’s solicitation
procedures;

 

 
4

--------------------------------------------------------------------------------

 

 

(iv)     the Debtor shall seek to have the RSA and Backstop Motions heard at the
hearing scheduled to consider the “first day” motions on a final basis (the
“Second Day Hearing”);

 

(v)     by the day that is the earlier of (x) two (2) business days following
the Second Day Hearing, and (y) thirty-five (35) days after the Petition Date,
but in no event later than June 26, 2017, the Bankruptcy Court shall have
entered an order approving the RSA Motion (the “RSA Order”);

 

(vi)     by forty-five (45) days after the Petition Date, but in no event later
than July 7, 2017, the Bankruptcy Court shall have entered an order approving
the Backstop Motion (the “Backstop Order”) and an order approving the adequacy
of the Disclosure Statement and the Debtor’s solicitation procedures; provided,
that the Company shall use commercially reasonable efforts to seek entry of the
forgoing orders as soon as reasonably practicable before July 7, 2017;

 

(vii)     within twenty (20) business days following the entry of the Backstop
Order, but in no event later than August 4, 2017, the Company shall complete the
solicitation in connection with the Rights Offering (other than funding in
connection with the Backstop Commitments (as defined in the Backstop
Agreement));

 

(viii)     by ninety (90) days after the Petition Date, but in no event later
than August 21, 2017, the Bankruptcy Court shall have entered an order
confirming the Acceptable Plan; provided, that the Company shall use
commercially reasonable efforts to seek entry of the foregoing order as soon as
reasonably practicable before August 21, 2017; and

 

(ix)     by fourteen (14) days after entry of an order confirming the Acceptable
Plan, but in no event later than September 4, 2017, the Debtor shall consummate
the transactions contemplated by the Acceptable Plan (the date of such
consummation, the “Effective Date”), it being understood that the satisfaction
of the conditions precedent to the Effective Date (as set forth in the
Acceptable Plan) shall be conditions precedent to the occurrence of the
Effective Date.

 

5.     Agreements of the Consenting Noteholders.

 

(a)     Agreement to Vote. Subject to the receipt by each of the Consenting
Noteholders of the Disclosure Statement and other solicitation materials in
respect of the Acceptable Plan, from the RSA Effective Date through the
Termination Date (as defined in Section 7), each Consenting Noteholder shall
(severally and not jointly), without limiting the consent and approval rights
provided by this Agreement:

 

(i)     vote any claims it holds or controls against the Company to accept the
Acceptable Plan and grant the releases thereunder by delivering a duly executed
and completed ballot accepting the Acceptable Plan and granting the releases
under the Acceptable Plan on a timely basis following the commencement of the
solicitation of the Acceptable Plan;

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)     not change or withdraw (or cause to be changed or withdrawn) any such
vote or releases described in clause (i) above;

 

(iii)     not (x) object to, delay, impede or take any other action to interfere
with, delay, or postpone acceptance, confirmation, or implementation of the
Acceptable Plan, (y) directly or indirectly solicit, encourage, propose, file,
support, participate in the formulation of or vote for, any restructuring, sale
of assets, merger, workout or plan of reorganization for the Debtor other than
the Acceptable Plan or (z) otherwise take any action that would in any material
respect interfere with, delay or postpone the consummation of the Restructuring;

 

(iv)     not direct the indenture trustee to take any action inconsistent with
such Consenting Noteholder’s obligations under this Agreement, and, if the
indenture trustee takes any action inconsistent with such Consenting
Noteholder’s obligations under this Agreement, such Consenting Noteholder shall
use its commercially reasonable efforts to request that the indenture trustee
cease and refrain from taking any such action (it being understood that the
Consenting Noteholders shall not be required to incur any indemnification
obligations, costs, expense, or liability in connection therewith or otherwise);
and

 

(v)     support the Acceptable Plan and the transactions contemplated therein
and in the Disclosure Statement and take all commercially reasonable actions
reasonably requested by the Company to facilitate the solicitation of votes on
the Acceptable Plan, approval and entry of any debtor-in-possession financing
orders, approval of the Disclosure Statement, and confirmation and consummation
of the Acceptable Plan.

 

(b)     Transfers. Each Consenting Noteholder agrees that, for the duration of
the period commencing on the date hereof and ending on the date on which this
Agreement is terminated in accordance with Section 7, such Consenting Noteholder
shall not (i) sell, transfer, assign, pledge, grant a participation interest in,
or otherwise dispose of, directly or indirectly, its right, title, or interest
in respect of any of such Consenting Noteholder’s claims against, or interests
in, the Company, in whole or in part, or (ii) deposit any of such Consenting
Noteholder’s claims against or interests in the Company into a voting trust, or
grant any proxies, or enter into a voting agreement with respect to any such
claims or interests (the actions described in clauses (i) and (ii) are
collectively referred to herein as a “Transfer” and the Consenting Noteholder
making such Transfer is referred to herein as the “Transferor”), unless such
Transfer is to (i) another Consenting Noteholder and notice in the Form attached
as Annex 1 is delivered to the Company, Weil, and Milbank, or (ii) any other
entity that first agrees in writing to be bound by the terms of this Agreement
by executing and delivering to Weil and Milbank, a Transferee Joinder
substantially in the form attached hereto as Exhibit C (the “Transferee Joinder
Agreement”) so that it is received within two (2) business days following such
execution. With respect to claims against or interests in the Company held by
the relevant transferee upon consummation of a Transfer in accordance herewith,
such transferee is deemed to make all of the representations, warranties, and
covenants of a Consenting Noteholder, as applicable, set forth in this
Agreement. Upon compliance with the foregoing, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of this Agreement that occurs prior to such Transfer) under
this Agreement to the extent of such transferred rights and obligations. Any
Transfer made in violation of this subsection (b) of Section 5 shall be deemed
null and void ab initio and of no force or effect, regardless of any notice
provided to the Company and/or any Consenting Noteholder, and shall not create
any obligation or liability of the Company or any other Consenting Noteholder to
the purported transferee.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding Section 5(b): (i) a Consenting Noteholder may Transfer
any claim to an entity that is acting in its capacity as a Qualified Marketmaker
(as defined herein) (a “Qualified Transfer”) without the requirement that the
Qualified Marketmaker be or become a Consenting Noteholder, as applicable,
provided that such Qualified Transfer shall only be valid if the Qualified
Marketmaker subsequently Transfers such claim to a transferee that is a
Consenting Noteholder (or becomes a Consenting Noteholder at the time of the
Transfer pursuant to a Transferee Joinder Agreement) prior to the voting record
date for the Acceptable Plan (the “Voting Record Date”), and (ii) if a
Consenting Noteholder, acting in its capacity as a Qualified Marketmaker,
acquires a claim from a holder of claims that is not a Consenting Noteholder, as
applicable, it may Transfer such claim without the requirement that the
transferee be or become a Consenting Noteholder. For purposes hereof, a
“Qualified Marketmaker” shall mean an entity that (a) holds itself out to the
market as standing ready in the ordinary course of its business to purchase from
customers and sell to customers claims against the Company (including debt
securities or other debt) or enter with customers into long and short positions
in claims against the Company (including debt securities or other debt), in its
capacity as a dealer or market maker in such claims and (b) is in fact regularly
in the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

 

(d)     Additional Claims. This Agreement shall in no way be construed to
preclude the Consenting Noteholders from acquiring additional Claims or
transferring Claims in accordance with this Section 5, and each Consenting
Noteholder agrees that if any Consenting Noteholder acquires additional Claims
or transfers Claims on or after the RSA Effective Date, then (i) such Claims
shall be subject to this Agreement (including the obligations of the Consenting
Noteholders under this Section 5) and (ii) such Consenting Noteholder shall
notify Milbank and Weil of such acquisition or transfer (as applicable) as soon
as reasonably practicable, in each case other than with respect to any Claims
acquired by such Consenting Noteholder in its capacity as a Qualified
Marketmaker. A confidential schedule of the principal amount of debt held by the
Consenting Noteholders and any transfer notices provided to Milbank in
connection with the foregoing will be maintained by Milbank and will be made
available on a confidential basis to Weil but shall not be disclosed to any
third party except (y) as required by law, subpoena, or other legal process or
regulation, and (z) on a confidential basis to the Company and its financial
advisors retained to assist with the Restructuring.

 

(e)     Forbearance. During the period commencing on the RSA Effective Date and
ending on the termination of this Agreement in accordance with its terms, the
Consenting Noteholders hereby agree to forbear from the exercise of any rights
or remedies they may have under the Indenture, and under applicable United
States or foreign law or otherwise, in each case, with respect to GulfMark’s
failure to make the interest payment due on March 15, 2017. For the avoidance of
doubt, the forbearance set forth in this Section 5(e) shall not constitute a
waiver with respect to any defaults or events of default under the Indenture,
and shall not bar any Consenting Noteholder from filing a proof of claim or
taking action to establish the amount of such claim. If the transactions
contemplated hereby are not consummated, or if this Agreement is terminated for
any reason, the Parties fully reserve any and all of their rights. The Company
hereby confirms that no defaults or events of default exist under the Indenture
as of the RSA Effective Date except as to the failure to make the interest
payment due on March 15, 2017.

 

 
7

--------------------------------------------------------------------------------

 

 

(f)     The agreements of the Consenting Noteholders in this Section 5 shall be
solely on such Consenting Noteholder’s own behalf and not on behalf of any other
Consenting Noteholders and shall be several and not joint.

 

6.     Agreements of the Company. From the RSA Effective Date until the
termination of this Agreement, the Company covenants and agrees:

 

(a)     To support and use commercially reasonable efforts to (i) pursue and
complete the Restructuring and all transactions contemplated under this
Agreement (and, once filed, the Acceptable Plan) in accordance with this
Agreement and the Milestones, (ii) take any and all reasonably necessary actions
in furtherance of the Restructuring and transactions contemplated under this
Agreement (and, once filed, the Acceptable Plan), and (iii) obtain any and all
required regulatory and/or third-party approvals necessary to consummate the
Restructuring;

 

(b)     To take no action, directly or indirectly that is inconsistent with this
Agreement or the Acceptable Plan or that would materially delay approvals of the
Disclosure Statement, the solicitation procedures, or confirmation or
consummation of the Acceptable Plan, including soliciting or causing or allowing
any of its affiliates, or any of their respective directors, officers,
employees, agents, advisors or other representatives to seek, solicit, or
support any dissolution, winding up, liquidation, reorganization, assignment for
the benefit of creditors, merger, transaction, consolidation, business
combination, joint venture, partnership sale of assets, financing (debt or
equity), or restructuring of the Debtor (including, for the avoidance of doubt,
a transaction premised on an asset sale under section 363 of the Bankruptcy
Code), other than the Acceptable Plan and Restructuring (an “Alternative
Transaction”); provided that, (i) if the Debtor receives a written or oral
proposal or expression of interest regarding any Alternative Transaction, the
Debtor shall promptly notify counsel to the Consenting Noteholders of any such
proposal or expression of interest, with such notice to include the material
terms thereof, including (unless prohibited by a separate agreement) the
identity of the person or group of persons involved, and (ii) the Debtor shall
promptly furnish counsel to the Consenting Noteholders with copies of any
written offer or any other information delivered to the Debtor in writing that
it receives relating to the foregoing and shall promptly inform counsel to the
Consenting Noteholders of any material changes to such written or oral proposals
or expressions of interest;

 

(c)     To not encourage any other Person to take any action which would, or
would reasonably be expected to, breach or be inconsistent with this Agreement
or delay, impede, appeal, or take any other negative action, directly or
indirectly, to interfere with the acceptable implementation of the
Restructuring;

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     To the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring, negotiate in
good faith appropriate additional or alternative provisions to address any such
impediment;

 

(e)     To provide draft copies of all material motions or applications and
other documents (including, but not limited to, all “first day” and “second day”
motions and proposed orders, the Acceptable Plan, the Disclosure Statement,
ballots and other solicitation materials in respect of the Acceptable Plan, a
proposed confirmation order, and any amended versions of any of the foregoing)
the Company intends to file with the Bankruptcy Court to Milbank, at least three
(3) business days prior to the date when the Company intends to file any such
pleading or other document (provided that if delivery of such motions, orders or
materials (other than the Acceptable Plan, the Disclosure Statement or a
confirmation order) at least three (3) business days in advance is not
reasonably practicable, such motion, order or material shall be delivered as
soon as reasonably practicable prior to filing) and to only file such motions or
applications that are in form and substance consistent with this Agreement and,
solely with respect to proposed orders, such orders otherwise reasonably
acceptable to the Company and the Consenting Noteholders; and

 

(f)     To timely pay or reimburse when due (after the Petition Date, subject to
the entry of the RSA Order), whether incurred before or after the Petition Date,
the reasonable and documented costs, fees, and expenses of (i) Milbank, (ii) one
maritime counsel to the Consenting Noteholders, (iii) Morris Nichols,
(iv) Houlihan, and (v) such other professional advisors retained by the
Consenting Noteholders with the consent of the Company (which consent shall not
be unreasonably delayed, conditioned or withheld), in each case subject to the
terms of any applicable engagement letter or reimbursement letter, as the case
may be. For the avoidance of doubt, the Company shall pay any accrued but unpaid
amounts owing under this Section 6(f) upon the termination of this Agreement,
but shall not be responsible for any fees and expenses incurred after such
termination (after taking into account any termination notice requirements set
forth in this Agreement). The expense reimbursement accrued through the date on
which the RSA Order is entered shall be paid within three (3) calendar days of
the Debtor’s receipt of invoices therefor.

 

7.     Termination of Agreement.

 

This Agreement shall automatically terminate two (2) business days following the
delivery of written notice to the Company (in accordance with Section 20) from
the Requisite Noteholders at any time after and during the continuance of any
Creditor Termination Event (as defined herein). In addition, this Agreement
shall automatically terminate two (2) business days following delivery of notice
from the Company to the Consenting Noteholders (in accordance with Section 20)
at any time after the occurrence and during the continuance of any Company
Termination Event (as defined herein).

 

(a)     A “Creditor Termination Event” shall mean any of the following:

 

(i)     the failure to meet any of the Milestones in Section 4(b) unless such
Milestone is extended in accordance with Section 4(b);

 

 
9

--------------------------------------------------------------------------------

 

 

(ii)     the conversion of the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code;

 

(iii)     the appointment of a trustee, receiver, or examiner with expanded
powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy
Code in the Chapter 11 Case;

 

(iv)     entry of an order by the Bankruptcy Court terminating the Debtor’s
exclusive right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code or if the Debtor loses exclusivity by failing to make a timely
motion to extend the exclusive period and exclusivity lapses or the Bankruptcy
Court denies the Debtor’s motion to extend the exclusive period;

 

(v)     the Bankruptcy Court denies approval of the RSA Motion or the Backstop
Motion;

 

(vi)     the breach in any material respect by the Company of any of the
undertakings, representations, warranties or covenants of the Company set forth
herein which remains uncured for a period of three (3) business days after the
receipt of written notice of such breach from the Requisite Noteholders pursuant
to this Section 7 and in accordance with Section 20 (as applicable), which
notice period shall run concurrently with the notice of termination of this
Agreement set forth above;

 

(vii)     the Debtor amends, modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documents, unless such amendment or modification
is (x) consistent with this Agreement and (y) reasonably acceptable to the
Requisite Noteholders;

 

(viii)     entry of an order by the Bankruptcy Court amending or modifying the
Definitive Documents, unless such amendment or modification is (i) consistent
with this Agreement and (ii) reasonably acceptable to the Requisite Noteholders;

 

(ix)     if any of the orders approving the Definitive Documents are reversed,
stayed, dismissed, vacated, reconsidered, modified, or amended without the
reasonable consent of the Requisite Noteholders;

 

(x)     the Company files, propounds or otherwise supports an Alternative
Transaction or any plan of reorganization other than the Acceptable Plan;

 

(xi)     the Company withdraws the Acceptable Plan or Disclosure Statement,
files any motion or pleading with the Bankruptcy Court that is not consistent
with this Agreement or the Acceptable Plan and such motion or pleading has not
been withdrawn prior to the earlier of (x) two (2) business days after the
Company receives written notice from the Requisite Noteholders (in accordance
with Section 20) that such motion or pleading is inconsistent with this
Agreement or the Acceptable Plan, which notice period shall run concurrently
with the notice of termination of this Agreement set forth above, and (y) entry
of an order of the Bankruptcy Court approving such motion or pleading;

 

 
10

--------------------------------------------------------------------------------

 

 

(xii)     the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining consummation of the Restructuring; provided,
however, that the Company shall have five (5) business days after the issuance
of such ruling or order to obtain relief that would allow consummation of the
Restructuring in a manner that (i) does not prevent or diminish in a material
way compliance with the terms of the Acceptable Plan and this Agreement and (ii)
is reasonably acceptable to the Requisite Noteholders;

 

(xiii)     any court of competent jurisdiction has entered a judgment or order
declaring this Agreement or the Backstop Agreement to be unenforceable;

 

(xiv)     the termination of the Backstop Agreement in accordance with its
terms;

 

(xv)     upon an event of default under any order authorizing
debtor-in-possession financing or use of cash collateral that is not cured
within the requisite cure period provided for therein, which results in the
termination thereof;

 

(xvi)     the Company seeks approval of any debtor-in-possession financing on
terms that are not consistent with the Restructuring Term Sheet;

 

(xvii)     the occurrence of the maturity date for any debtor-in-possession
financing;

 

(xviii)     in the event that the Effective Date shall not have occurred by the
date set forth in Section 4(b)(ix) (as such date may be extended in accordance
with this Agreement);

 

(xix)     if an order is entered by the Bankruptcy Court or other court of
competent jurisdiction denying confirmation of the Acceptable Plan (unless
caused by a default by the Consenting Noteholders hereunder, in which event the
Consenting Noteholders shall not have the right to terminate under this clause
(a)(xix)) or refusing to approve the Disclosure Statement; and

 

(xx)     failure to conduct the Rights Offering in accordance with the Backstop
Agreement and the procedures set forth therein.

 

(b)     A “Company Termination Event” shall mean any of the following:

 

(i)     The breach in any material respect by one or more of the Consenting
Noteholders, of any of the undertakings, representations, warranties or
covenants of the Consenting Noteholders set forth herein, which remains uncured
for a period of three (3) business days after the receipt of written notice of
such breach pursuant to this Section 7 and Section 20 (as applicable);

 

(ii)     The board of directors of GulfMark reasonably determines in good faith
based upon the advice of outside counsel that continued performance under this
Agreement would be inconsistent with the exercise of its fiduciary duties under
applicable law; provided, that GulfMark provides written notice of such
determination to the Consenting Noteholders within five (5) business days after
the date thereof;

 

 
11

--------------------------------------------------------------------------------

 

 

(iii)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Restructuring, which
ruling, judgment or order has not been not stayed, reversed or vacated within
ten (10) business days after such issuance, notwithstanding the Company having
made commercially reasonable efforts to obtain such stay, reversal or vacatur;

 

(iv)     at 11:59 p.m. prevailing Eastern Time on the date that is twenty (20)
business days following the deadline set forth in Section 4(b)(viii) (as such
date may be extended in accordance with this Agreement), if the Bankruptcy Court
shall not have entered an order in form and substance reasonably satisfactory to
the Company and the Requisite Noteholders confirming the Plan;

 

(v)     in the event that the Effective Date shall not have occurred by the date
that is twenty (20) business days following the deadline set forth in Section
4(b)(ix) (as such date may be extended in accordance with this Agreement); and

 

(vi)     if an order is entered by the Bankruptcy Court or other court of
competent jurisdiction denying confirmation of the Acceptable Plan (unless
caused by a default by the Company of its obligations hereunder, in which event
the Company shall not have the right to terminate under this clause (b)(vi)) or
refusing to approve the Disclosure Statement.

 

(c)     Individual Termination. Any Consenting Noteholder may terminate this
Agreement as to itself only, upon written notice to the Company and the other
Consenting Noteholders (in each case, in accordance with Section 20), in the
event that:

 

(i)     there is any modification, amendment, or change to (x) the definition of
“Consenting Noteholders” or “Requisite Noteholders,” (y) this Section 7(c), or
(z) the transfer provisions in Section 5, in each case without the consent of
such Consenting Noteholder (provided that such Consenting Noteholder is affected
thereby);

 

(ii)     there is any waiver, change, modification, or amendment to this
Agreement, the Restructuring Term Sheet, or the Acceptable Plan that materially
adversely affects the economic recoveries or treatment of any Consenting
Noteholder compared to the recoveries or treatment set forth in the
Restructuring Term Sheet without the consent of such Consenting Noteholder; or

 

(iii)     five (5) days prior to the hearing to consider confirmation of the
Acceptable Plan, the Debtor does not obtain commitments for an exit facility of
at least $100 million in principal amount with terms and conditions that are
acceptable to each Consenting Noteholder.

 

 
12

--------------------------------------------------------------------------------

 

 

In the event that a Consenting Noteholder either terminates this Agreement
pursuant to Section 7(c)(iii) or does not consent to a waiver, change,
modification, or amendment to this Agreement requiring the consent of each
Consenting Noteholder (in each case, a “Non-Consenting Noteholder”), but the
Consenting Noteholders holding at least 66% of the Notes held by the Consenting
Noteholders do not elect to terminate this Agreement, this Agreement shall be
deemed to have been terminated only as to such Non-Consenting Noteholder, but
this Agreement shall continue in full force and effect in respect to all other
Consenting Noteholders.

 

(d)     Mutual Termination; Automatic Termination. This Agreement may be
terminated by mutual written agreement of the Company and the Requisite
Noteholders upon the receipt and acknowledged acceptance (whether oral or by
electronic mail) of written notice delivered in accordance with Section 20.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
terminate automatically without any further required action or notice on the
Effective Date.

 

(e)     Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with this Agreement shall be
referred to as a “Termination Date.” Upon the occurrence of a Termination Date
in accordance with this Section 7, this Agreement shall become void and of no
further force or effect with respect to any Party, and, except as otherwise
provided in this Agreement, each Party shall be immediately released from its
respective liabilities, obligations, commitments, undertakings and agreements
under or related to this Agreement, shall have no further rights, benefits or
privileges hereunder, and shall have all the rights and remedies that it would
have had and shall be entitled to take all actions, whether with respect to the
Restructuring or otherwise, that it would have been entitled to take had it not
entered into this Agreement; provided that in no event shall any such
termination relieve a Party from liability for its breach or non-performance of
its obligations hereunder prior to a Termination Date; provided, further, that
each of the following shall survive any such termination: (x) any claim for
breach of this Agreement that occurs prior to such Termination Date and all
rights and remedies with respect to such claims shall not be prejudiced in any
way; (y) the Debtor’s obligations in Section 6(f) of this Agreement accrued up
to and including such Termination Date; and (z) Sections 11, 12, 13, 15, 16, 19,
23 and 24 hereof. For the avoidance of doubt, the automatic stay applicable
under section 362 of the Bankruptcy Code shall not prohibit a Party from taking
any action necessary to effectuate the termination of this Agreement pursuant to
and in accordance with the terms hereof.

 

8.     Good Faith Cooperation and Further Assurances.      Each Party hereby
covenants and agrees to cooperate with each other in good faith in connection
with, and shall exercise commercially reasonable efforts with respect to, the
pursuit, approval, implementation, and consummation of the Restructuring as well
as the negotiation, drafting, execution, and delivery of the Definitive
Documents. Furthermore, subject to the terms hereof, each of the Parties shall
take such action as may be reasonably necessary or reasonably requested by the
other Parties to carry out the purposes and intent of this Agreement, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement. From and after the date hereof, each of the Parties agrees to
execute and deliver all such agreements, instruments, and documents and to take
all such further actions as the Parties may reasonably deem necessary from time
to time to carry out the intent and purpose of this Agreement and the
Restructuring, and to consummate the transactions contemplated thereby.

 

 
13

--------------------------------------------------------------------------------

 

 

9.     Representations and Warranties.

 

(a)     Each Party, severally (and not jointly), represents and warrants to the
other Parties that the following statements are true, correct and complete as of
the date hereof (or as of the date a Consenting Noteholder becomes a party
hereto):

 

(i)     Such Party is validly existing and in good standing under the laws of
its jurisdiction of incorporation or organization, and has all requisite
corporate, partnership, limited liability company or similar authority to enter
into this Agreement and carry out the transactions contemplated hereby and
perform its obligations contemplated hereunder. The execution and delivery of
this Agreement and the performance of such Party’s obligations hereunder have
been duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part and no other proceedings on the
part of the Company is necessary to authorize and approve this Agreement or any
other transaction contemplated herein, (after the Petition Date, subject to the
entry of the RSA Order).

 

(ii)     The execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or its charter or bylaws (or other similar governing
documents), or (B) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party, except, in the case of the Company, for the
filing of the Chapter 11 Case.

 

(iii)     The execution, delivery and performance by such Party of this
Agreement does not and will not require any material registration or filing
with, consent or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary or required by the Bankruptcy Court or the United States
Securities and Exchange Commission (the “SEC”) or other securities regulatory
authorities under applicable securities laws.

 

(iv)     This Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

(b)     Each Consenting Noteholder severally (and not jointly) represents and
warrants to the Company that, as of the date hereof (or as of the date such
Consenting Noteholder becomes a party hereto), such Consenting Noteholder (i) is
the holder of the aggregate principal amount of (x) the Notes set forth below
its name on the signature page hereto (or below its name on the signature page
of a Transferee Joinder Agreement for any Consenting Noteholder that becomes a
party hereto after the date hereof), or (y) is the nominee, investment manager,
or advisor for one or more beneficial holders thereof, and/or (ii) has, with
respect to the beneficial owner(s) of the aggregate principal amount under the
Notes set forth below its name on the signature page hereto (or below its name
on the signature page of a Transferee Joinder Agreement for any Consenting
Noteholder that becomes a party hereto after the date hereof), (A) sole
investment or voting discretion with respect to the Notes, (B) full power and
authority to vote on and consent to matters concerning the Notes or to exchange,
assign or transfer the Notes, and (C) full power and authority to bind or act on
the behalf of, such beneficial owner(s).

 

 
14

--------------------------------------------------------------------------------

 

 

(c)     Each Consenting Noteholder, and any holder for which any such person
acts as investment adviser or manager, is an Accredited Investor (as such term
is defined in Rule 501(a) of Regulation D promulgated under the U.S. Securities
Act of 1933).

 

10.     No Solicitation; Adequate Information. This Agreement is not and shall
not be deemed to be a solicitation for consents to the Acceptable Plan. The
votes of the holders of claims against the Company will not be solicited until
such holders who are entitled to vote on the Acceptable Plan have received the
Acceptable Plan, the Disclosure Statement and related ballots, and other
required solicitation materials. In addition, this Agreement does not constitute
an offer to issue or sell securities to any person or entity, or the
solicitation of an offer to acquire or buy securities, in any jurisdiction where
such offer or solicitation would be unlawful.

 

11.     Creditors’ Committee. The Parties agree not to request that the United
States Trustee appoint an official committee of creditors in the Chapter 11
Case. Notwithstanding anything herein to the contrary, if any Consenting
Noteholder is appointed to and serves on an official committee of unsecured
creditors in the Chapter 11 Case, the terms of this Agreement shall not be
construed so as to limit such Consenting Noteholder’s exercise of its fiduciary
duties to any person arising from its service on such committee, and any such
exercise of such fiduciary duties shall not be deemed to constitute a breach of
the terms of this Agreement. All Parties agree that they shall not oppose the
participation of any of the Consenting Noteholders or the trustee for the Notes
on any official committee of unsecured creditors formed in the Chapter 11 Case.

 

12.     Specific Performance/Remedies. It is understood and agreed by the
Parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity
of proving the inadequacy of money damages as a remedy. Each Party hereby waives
any requirement for the security or posting of any bond in connection with such
remedies.

 

13.     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     This Agreement shall be construed and enforced in accordance with, and
the rights of the Parties shall be governed by, the laws of the State of New
York, without giving effect to the conflict of laws principles thereof. Each of
the Parties irrevocably agrees that any legal action, suit or proceeding arising
out of or relating to this Agreement brought by any Party or its successors or
assigns shall be brought and determined in any federal or state court in the
Borough of Manhattan, the City of New York (the “New York Courts”), and each of
the Parties hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement and the Restructuring. Each of the Parties agrees not to
commence any proceeding relating hereto or thereto except in the New York
Courts, other than proceedings in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any New York Court. Each of the
Parties further agrees that notice as provided in Section 20 shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient. Each of the Parties hereby irrevocably and
unconditionally waives and agrees not to assert that a proceeding in any New
York Court is brought in an inconvenient forum or the venue of such proceeding
is improper. Notwithstanding the foregoing, during the pendency of the Chapter
11 Case, all proceedings contemplated by this Section 13(a) shall be brought in
the Bankruptcy Court unless the Bankruptcy Court grants an order to lift the
automatic stay or withdraw the reference for the purpose of bringing such
proceeding.

 

 
15

--------------------------------------------------------------------------------

 

 

(b)     Each Party hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory).

 

14.     Successors and Assigns; Severability. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors,
permitted assigns, heirs, executors, administrators and representatives;
provided that nothing contained in this Section 14 shall be deemed to permit
Transfers of the Notes or any Claims other than in accordance with the express
terms of this Agreement. If any provision of this Agreement, or the application
of any such provision to any person or entity or circumstance, shall be held
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

15.     Survival of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of the Debtor and in contemplation of possible
chapter 11 filings by the Debtor and the rights granted in this Agreement are
enforceable by each signatory hereto without approval of any court subject,
however, after the Petition Date to the entry of the RSA Order; provided, that
the Company has obligated itself hereunder to seek the entry of the RSA Order.

 

16.     No Waiver. If the transactions contemplated herein are not consummated,
or following the occurrence of a Termination Date, if applicable, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s rights
and the Parties expressly reserve any and all of their respective rights. The
Parties acknowledge that this Agreement, the Acceptable Plan, and all
negotiations relating hereto are part of a proposed settlement of matters that
could otherwise be the subject of litigation. Pursuant to Rule 408 of the
Federal Rules of Evidence, any applicable state rules of evidence and any other
applicable law, foreign or domestic, this Agreement, the Acceptable Plan, any
related documents, and all negotiations relating thereto shall not be admissible
into evidence in any proceeding other than a proceeding to enforce its terms.

 

 
16

--------------------------------------------------------------------------------

 

 

17.     Several, Not Joint, Obligations. The agreements, representations and
obligations of each Consenting Noteholder under this Agreement are, in all
respects, several and not joint.

 

18.     Relationship Among Parties. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof. No Party shall have any
responsibility for any trading by any other entity by virtue of this Agreement.
No prior history, pattern or practice of sharing confidences among or between
the Parties shall in any way affect or negate this understanding and agreement. 
The Parties have no agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting or disposing of
any equity securities of the Company and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.

 

19.     Prior Negotiations; Entire Agreement. This Agreement, including the
exhibits and schedules hereto (including the Acceptable Plan), constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof and thereof, except that the Parties
acknowledge that any confidentiality agreements executed between GulfMark and
each Consenting Noteholder prior to the execution of this Agreement shall
continue in full force and effect for the duration of such confidentiality
agreements.

 

20.     Notices. All notices hereunder shall be deemed given if in writing and
delivered, if contemporaneously sent by electronic mail, facsimile, courier or
by registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers:

 

(a)     If to the Company, to:

 

GulfMark Offshore Inc.
842 West Sam Houston Parkway North, Suite 400
Houston, Texas 77024
Facsimile: (713) 369-7386
Attention: James M. Mitchell

Email: james.mitchell@gulfmark.com

 

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP (as counsel to the Company)
767 Fifth Avenue
New York, NY 10153
Facsimile: (212) 310-8007
Attention: Gary Holtzer and Ted Waksman
Email: gary.holtzer@weil.com and ted.waksman@weil.com

 

 
17

--------------------------------------------------------------------------------

 

 

(b)     If to the Consenting Noteholders, to the address set forth on each
Consenting Noteholders’ signature page (or to a transferee, to the address set
forth on the applicable Transferee Joinder Agreement), with a copy (which shall
not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005
Facsimile: 212-822-5567
Attention: Evan R. Fleck and Nelly Almeida

Email: efleck@milbank.com and nalmeida@milbank.com

 

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of receipt.

 

21.     Amendments and Modifications. Except as otherwise expressly set forth
herein (including Section 7(c) herein), this Agreement and the Acceptable Plan
may not be waived, modified, amended, or supplemented except in a writing signed
by the Company and the Requisite Noteholders.

 

22.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same agreement. Execution copies of this Agreement
delivered by facsimile or email shall be deemed to be an original for the
purposes of this Section 22.

 

23.     Disclosure; Publicity. The Company shall submit drafts to Milbank of any
press releases, public documents and any and all filings with the SEC that
constitute disclosure of the existence or terms of this Agreement or any
amendment to the terms of this Agreement at least two (2) business days prior to
making any such disclosure. Except as required by applicable law or otherwise
permitted under the terms of any other agreement between the Company and any
Consenting Noteholder, no Party or its advisors shall disclose to any person or
entity (including, for the avoidance of doubt, any other Consenting Noteholder),
other than advisors to the Company, the principal amount or percentage of Notes
held by any Consenting Noteholder, in each case, without such Consenting
Noteholder’s prior written consent; provided that (a) if such disclosure is
required by law, subpoena, or other legal process or regulation, the disclosing
Party shall afford the relevant Consenting Noteholder a reasonable opportunity
to review and comment in advance of such disclosure and shall take all
reasonable measures to limit such disclosure to the extent required by such law,
subpoena, or other legal process, and (b) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of the
Notes held by all the Consenting Noteholders collectively. Any public filing of
this Agreement, with the Bankruptcy Court or otherwise, which includes executed
signature pages to this Agreement shall include such signature pages only in
redacted form with respect to the holdings of each Consenting Noteholder
(provided that the holdings disclosed in such signature pages may be filed in
unredacted form with the Bankruptcy Court under seal).

 

 
18

--------------------------------------------------------------------------------

 

 

24.     Headings. The headings of the sections, paragraphs and subsections of
this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.

 

25.     Interpretation; Rules of Construction; Representation by Counsel. When a
reference is made in this Agreement to a Section, Exhibit, Schedule, or Annex,
such reference shall be to a Section, Exhibit, Schedule, or Annex, respectively,
of or attached to this Agreement unless otherwise indicated. Unless the context
of this Agreement otherwise requires, (a) words using the singular or plural
number also include the plural or singular number, respectively, (b) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (c) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (d) the word “or” shall not be exclusive and shall be read to
mean “and/or.” The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

 

[Signature Pages Follow]

 

 
19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

GULFMARK OFFSHORE, INC.


By:     /s/ Quintin V. Kneen          

Name: Quintin V. Kneen

Title: President & Chief Executive Officer

 

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

WELLS FARGO BANK, N.A. PRINCIPAL INVESTMENTS

 

 

By: 

/s/ Greg Roux     

 

 

 

 

Name:

Greg Roux     

 

 

 

 

Title: 

Managing Director  

 

    

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

CANYON CAPITAL ADVISORS LLC, on behalf of its participating clients

 

By: 

/s/ Jonathan M. Kaplan 

 

 

 

 

Name:

Jonathan M. Kaplan     

 

 

 

 

Title: 

Authorized Signatory     

 

 

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

Raging Capital Fund (QP), LP – a U.S. domiciled limited partnership

 

Raging Capital Fund (QP), LP – a U.S. domiciled limited partnership

 

By: 

/s/ Frederick C. Wasch

 

 

 

 

Name:

Frederick C. Wasch 

 

 

 

 

Title: 

Chief Financial Officer, Raging Capital Management, LLC,



General Partner of Raging Capital Fund (QP), LP

 



 

  

and

 

Raging Capital Offshore Fund, Ltd. – a Cayman domiciled corporation

 

By: 

/s/ Frederick C. Wasch

 

 

 

 

Name:

Frederick C. Wasch

 

 

 

 

Title: 

Chief Financial Officer, Raging Capital Management, LLC,



Investment Manager of Raging Capital Offshore Fund, Ltd.

 



 

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

SOLUS ALTERNATIVE ASSET MANAGEMENT LP

 

 

By: 

/s/ C.J. Lanktree 

 

 

 

 

Name:

C.J. Lanktree

 

 

 

 

Title: 

Partner

 



 

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

TIAA Global Public Investments, LLC-Series HY

By: Teachers Insurance and Annuity Association of America, its sole member

 

 

By: 

/s/ Ji Min Shin

 

 

 

 

Name:

Ji Min Shin

 

 

 

 

Title: 

Director     

 



 

and

 

TIAA – CREF Funds – TIAA-CREF High-Yield Fund

By: Teachers Advisors, LLC, its investment adviser

 

 

By: 

/s/ Ji Min Shin

 

 

 

 

Name:

Ji Min Shin

 

 

 

 

Title: 

Director 

 



 

and

 

TIAA – CREF Funds – TIAA-CREF Bond Plus Fund

By: Teachers Advisors, LLC, its investment adviser

 

 

By: 

/s/ Ji Min Shin

 

 

 

 

Name:

Ji Min Shin

 

 

 

 

Title: 

Director

 



 

 


--------------------------------------------------------------------------------

 

 

CONSENTING NOTEHOLDERS

 

 

Q5-R5 TRADING, LTD

By: Q Global Capital Management, L.P., as Investment Manager

By: Q Global Advisors, LLC, its General Partner

 

 

By: 

/s/ Scott McCarty

 

 

 

 

Name:

Scott McCarty  

 

 

 

 

Title: 

Assistant Secretary   

 



 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

EXHIBIT A

 

 

GulfMark Offshore, Inc.
RESTRUCTURING Term Sheet

 

May 15, 2017

 

This Restructuring Term Sheet (together with the exhibits and schedules attached
hereto, as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, the “Restructuring Term
Sheet”) sets forth the principal terms of a proposed restructuring (the
“Restructuring”) of the existing debt of GulfMark Offshore, Inc. (“GulfMark
Parent” or the “Debtor”). The Restructuring will be consummated through a case
(the “Chapter 11 Case”) commenced under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”). As reflected in the Restructuring Support Agreement (the “RSA”), to
which this Restructuring Term Sheet is an Exhibit, the Restructuring is
supported by the Debtor and the Consenting Noteholders.1

 

THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND OTHER APPLICABLE LAWS.

 

THIS RESTRUCTURING TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE REQUIRED
IN CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ENTRY INTO OR THE CREATION OF
ANY BINDING AGREEMENT IS SUBJECT TO THE EXECUTION OF DEFINITIVE DOCUMENTS IN
FORM AND SUBSTANCE CONSISTENT WITH THIS RESTRUCTURING TERM SHEET AND OTHERWISE
REASONABLY SATISFACTORY IN ALL RESPECTS TO THE DEBTOR AND THE REQUISITE
NOTEHOLDERS. THIS RESTRUCTURING TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND
SETTLEMENT PURPOSES ONLY AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL RULES.

 

 

 

--------------------------------------------------------------------------------

1   Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in either Annex 1 attached hereto or the RSA. To the extent of
any conflict between this Restructuring Term Sheet and the RSA, this
Restructuring Term Sheet will govern and control.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Transaction Overview

 

Overview of the Restructuring:

The Debtor will implement the Restructuring pursuant to the Acceptable Plan.

 

The Acceptable Plan will provide for the classification and treatment of Claims
and Interests as described below under the heading “Classification and Treatment
of Claims and Interests.”

 

Claims and Interests to be Restructured:

Unsecured Notes Claims: The “Unsecured Notes Claims” consist of approximately
$429.6 million in unpaid principal, plus interest, fees and other expenses due
as of the Petition Date under the 6.375% Senior Notes due 2022 (the “Unsecured
Notes”) issued by GulfMark Parent pursuant to that certain indenture dated as of
March 12, 2012 (the “Indenture”), between GulfMark Parent and U.S. Bank National
Association, as trustee. The holders of the Unsecured Notes are referred to
herein as the “Unsecured Noteholders.”

 

RBS Guaranty Claims: The “RBS Guaranty Claims” consist of all Claims arising
under or in connection with GulfMark Parent’s guaranty of the borrower’s
obligations under that certain facility (the “Multicurrency Revolving Credit
Facility”) available under that certain Multicurrency Facility Agreement (the
“Multicurrency Facility Agreement”) dated as of September 26, 2014 (as may be
amended or amended and restated), among GulfMark Americas, Inc., as borrower,
and The Royal Bank of Scotland plc, as agent and security agent (in such
capacities, “RBS”).

 

DNB Guaranty Claims: The “DNB Guaranty Claims” consist of all Claims arising
under or in connection with GulfMark Parent’s guaranty of the borrower’s
obligations under that certain facility (the “Norwegian Credit Facility”)
available under that certain Amended and Restated Multi-Currency Revolving
Credit Facility Agreement originally dated 27 December 2012, as amended and
restated by an amendment and restatement agreement dated 23 October 2014 (as may
be amended or amended and restated), among GulfMark Rederi AS, as borrower, DNB
Bank ASA, as agent (in such capacity, “DNB”), and the lenders party thereto from
time to time.

 

General Unsecured Claims: The “General Unsecured Claims” consist of all Claims
as of the Petition Date (other than the Unsecured Notes Claims, the RBS Guaranty
Claims, the DNB Guaranty Claims, and the Intercompany Claims (as defined below))
that are neither secured nor entitled to priority under the Bankruptcy Code or
any order of the Bankruptcy Court.

 

Intercompany Claims: The “Intercompany Claims” consist of all Claims against
GulfMark Parent by a wholly-owned (directly or indirectly) subsidiary of
GulfMark Parent, except any DNB DIP Facility Claims (defined below).

 

GulfMark Parent Interests: The “GulfMark Parent Interests” consist of all
Interests in GulfMark Parent.

 

  

 
2

--------------------------------------------------------------------------------

 

 

Rights Offering:

 

Subsequent to the Petition Date, to provide for the capital needs of the
Reorganized Debtor (the “Reorganized Debtor”), the Debtor will launch a $125
million Rights Offering.

 

Subject to the Jones Act Procedures described below, each Eligible Unsecured
Noteholder (as defined below) shall have the right to purchase on the effective
date of the Acceptable Plan (the “Effective Date”) its pro rata share of 60.0%
of “Reorganized GulfMark Equity,” which shall consist of the total number of
Common Shares issued pursuant to the Acceptable Plan on account of the Equity
Interests, the Common Shares and Jones Act Warrants issued pursuant to the
Acceptable Plan on account of the Unsecured Notes Claims, and the Common Shares
and Jones Act Warrants issued pursuant to the Rights Offering and the Commitment
Premium, subject to dilution by Common Shares issuable under the MIP (as defined
below) and Reorganized GulfMark Equity issued upon exercise of the Warrants (as
defined below).

 

“Eligible Unsecured Noteholder” means, as to the 1145 Rights Offering, each
Unsecured Noteholder, and, as to the 4(a)(2)/Regulation D Rights Offering, each
Unsecured Noteholder which is an accredited investor as defined in Rule 501(a)
under the Securities Act of 1933 (as amended, the “Securities Act”).

 

The Rights Offering will be backstopped by certain of the Unsecured Noteholders
(the “Backstop Parties”) pursuant to, and subject to, the terms and conditions
of the Backstop Agreement. On the Effective Date, in exchange for the commitment
to backstop the Rights Offering, subject to the Jones Act Procedures described
below, the Backstop Parties will receive a backstop commitment fee in an amount
equal to 6% of the Rights Offering in the form of 3.6% of Reorganized GulfMark
Equity (the “Commitment Premium”), subject to dilution by Common Shares issuable
under the MIP and Reorganized GulfMark Equity issued upon exercise of the
Warrants (each as defined below).

 

The proceeds from the Rights Offering will be used by the Reorganized Debtor to
(1) fund working capital and general corporate purposes; (2) pay all reasonable
and documented restructuring expenses; (3) unless otherwise agreed, pay in cash
in full any outstanding Claims arising under the DNB DIP Facility; (4) fund
other Acceptable Plan distributions; and (5) pay for the reasonable and
documented fees and expenses as set forth in Section 3.3 of the Backstop
Agreement.

 

The terms of the Rights Offering are set forth in the procedures (the “Rights
Offering Procedures”) annexed to the Backstop Agreement.

 

  

 
3

--------------------------------------------------------------------------------

 

 

DIP Financing:

The Debtor will enter into the DNB DIP facility (the “DNB DIP Facility”) on
terms and conditions set forth in that certain DIP Commitment Letter, dated May
15, 2017, which terms and conditions are reasonably acceptable to the Debtor and
the Requisite Noteholders.

 

Upon commencement of the Chapter 11 Case, the Debtor will seek entry of interim
and final orders authorizing the Debtor to, among other things, incur
obligations under the DNB DIP Facility (the “Interim DIP Order” and the “Final
DIP Order,” respectively), each of which will be reasonably acceptable, in form
and substance, to DNB, as lender under the DIP Facility, the Debtor, and the
Requisite Noteholders.

 

 

Classification and Treatment of Claims and Interests

 

DNB DIP Facility Claims:

Unless otherwise agreed to by DNB, the Debtor, and the Requisite Noteholders, on
the Effective Date all Claims arising under or in connection with the DNB DIP
Facility (the “DNB DIP Facility Claims”) will be paid in full in cash.

 

Unimpaired – Presumed to Accept

 

Administrative, Priority Tax, and Other Priority Claims:

Unless some other treatment is agreed to by the relevant parties (that is
reasonably acceptable to the Requisite Noteholders), on the Effective Date, or
as soon as practicable thereafter, each Allowed Administrative Expense Claim,
Priority Tax Claim, and Other Priority Claim shall be (i) paid in full in cash,
(ii) paid in the ordinary course of business, or (iii) otherwise receive
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code.

 

Unimpaired – Presumed to Accept

 

Secured Claims:

On the Effective Date, or as soon as practicable thereafter, to the extent any
Secured Claims (as defined below) exist, all Allowed Secured Claims shall be
satisfied by either (a) payment in full in cash, (b) reinstatement pursuant to
section 1124 of the Bankruptcy Code, or (c) such other recovery necessary to
satisfy section 1129 of the Bankruptcy Code.

 

Unimpaired – Presumed to Accept

 

  

 
4

--------------------------------------------------------------------------------

 

 

RBS Guaranty Claims:

Treatment of the RBS Guaranty Claims will be reasonably agreed among the Debtor
and the Requisite Noteholders; provided, that both the Debtor and Requisite
Noteholders agree that any treatment that would meet the requirements for
confirmation of a plan of reorganization under section 1129(b) of the Bankruptcy
Code shall be deemed reasonably acceptable.

 

Impairment TBD

 

DNB Guaranty Claims:

Treatment of the DNB Guaranty Claims will be reasonably agreed among DNB, the
Debtor, and the Requisite Noteholders.

 

Unimpaired or Otherwise Reasonably Agreed

 

Unsecured Notes Claims: 

 

On the Effective Date, each holder of an Allowed Unsecured Notes Claim will be
entitled to receive, in full and final satisfaction of such Claim, subject to
the Jones Act Procedures described below:

 

(a) its pro rata share (based on all Allowed Unsecured Notes Claims) of the
Reorganized GulfMark Equity representing in the aggregate 35.65% of Reorganized
GulfMark Equity, subject to dilution by the Common Shares issuable under the MIP
and Reorganized GulfMark Equity issued upon the exercise of the Warrants; and

 

(b) the right to participate in the Rights Offering in accordance with the
Rights Offering Procedures.

 

Impaired – Entitled to Vote

 

General Unsecured Claims:

Unless otherwise agreed to by the Debtor and the Requisite Noteholders, on the
Effective Date, except to the extent that a holder of a General Unsecured Claim
agrees to different treatment, the Debtor or Reorganized Debtor, as applicable,
will continue to pay or dispute each General Unsecured Claim in the ordinary
course of business as if the Chapter 11 Case had never been commenced.

 

Unimpaired – Presumed to Accept

 

  

 
5

--------------------------------------------------------------------------------

 

 

Intercompany Claims:

All Intercompany Claims will be paid, adjusted, reinstated or discharged as
reasonably acceptable to the Debtor and the Requisite Noteholders.

 

Unimpaired – Presumed to Accept

 

GulfMark Parent Interests:

On the Effective Date, all GulfMark Parent Interests will be cancelled, and each
Existing GulfMark Shareholder will receive, in consideration of its GulfMark
Parent Common Shares, its pro rata shares of the following:

 

(a) Common Shares representing in the aggregate 0.75% of Reorganized GulfMark
Equity, subject to dilution from the Common Shares issuable under the MIP and
Reorganized GulfMark Equity issued upon exercise of the Warrants;

 

and

 

(b) warrants for 7.5% of the Reorganized GulfMark Equity, subject to dilution by
the Common Shares issuable under the MIP, with a 7-year term and with an
exercise price based on an equity value of $1 billion on terms similar to
conventional listed warrants (the “Warrants”).

 

For the avoidance of doubt, the distribution of Common Shares to Existing
GulfMark Shareholders will not be subject to the Jones Act Procedures described
below.

 

Impaired – Deemed to Reject

 

Section 510(b) Claims:

No holder of a Claim of the type described in section 510(b) of the Bankruptcy
Code shall receive a distribution under the Acceptable Plan and such Claims
shall be cancelled, released, discharged, and extinguished.

 

Impaired – Deemed to Reject

 

  

 
6

--------------------------------------------------------------------------------

 

 

 

Other Terms

 

Norwegian Credit Facility:

Treatment of the Norwegian Credit Facility (including, without limitation, any
refinancing thereof) will be reasonably acceptable to the Debtor and the
Requisite Noteholders.

 

DNB consent is required to the extent such treatment does not provide for
payment in full in cash of all obligations under the Norwegian Credit Facility
and termination of all commitments thereof on the Effective Date.

 

Multicurrency Revolving Credit Facility:

Treatment of the Multicurrency Revolving Credit Facility (including, without
limitation, any refinancing thereof) will be reasonably acceptable to the Debtor
and the Requisite Noteholders; provided, that both the Debtor and Requisite
Noteholders agree that any treatment that would meet the requirements for
confirmation of a plan of reorganization under section 1129(b) of the Bankruptcy
Code shall be deemed reasonably acceptable.

 

Exit Financing:

Five (5) days prior to the hearing to consider confirmation of the Acceptable
Plan, the Debtor shall have obtained commitments for an exit facility of at
least $100 million in principal amount, the terms and conditions of which shall
be acceptable to the Consenting Noteholders.

 

Registration Rights Agreement:

On the Effective Date each Consenting Noteholder and any affiliates or related
funds thereof that receive new common stock or new noteholder warrants under the
Acceptable Plan and each Commitment Party (as defined in the Backstop Agreement)
and any affiliates or related funds thereof that receive new common stock or new
noteholder warrants under the Acceptable Plan shall enter into the Registration
Rights Agreement (as defined in the Backstop Agreement).

 

  

 
7

--------------------------------------------------------------------------------

 

 

Conditions Precedent to Confirmation and Emergence:

Conditions precedent to confirmation of the Acceptable Plan and the occurrence
of the Effective Date, each of which may be waived in writing by the Requisite
Noteholders, shall include, without limitation, the following:

 

Conditions to Confirmation

 

  ● Each of the Definitive Documents shall be approved in accordance with the
RSA (as applicable) on terms reasonably acceptable to the Requisite Noteholders
and remain in full force and effect;         ● The Bankruptcy Court has entered
an order approving the Disclosure Statement and confirming the Acceptable Plan,
in form and in substance reasonably acceptable to the Requisite Noteholders; and
        ●

The orders authorizing the Debtor to assume the RSA and the Backstop Agreement
(collectively, the “Approval Orders”) shall have been entered, and shall not
have been reversed or vacated, and each of the RSA and the Backstop Agreement
remain in full force and effect.
 

 

Conditions to the Effective Date

 

  ● The Bankruptcy Court enters the order confirming the Acceptable Plan, in
form and substance reasonably acceptable to the Requisite Noteholders;         ●
The Approval Orders shall each remain in full force and effect, and all
conditions precedent thereto have been satisfied or waived; and         ●

All requisite governmental authorities and third parties shall have approved or
consented to the Restructuring, to the extent required.
 

Diligence:

The Debtor shall comply with all reasonable due diligence requests from the
Consenting Noteholders in connection with finalizing the Definitive Documents
and obtaining consents.

 

  

 
8

--------------------------------------------------------------------------------

 

 

Jones Act Procedures:

 

To comply with the Jones Act and the reorganized GulfMark Parent’s charter, at
least 76% of the Common Shares to be issued and outstanding as of the Effective
Date pursuant to the Distribution Documents will be issued to U.S. Citizens. In
no event shall Non-U.S. Citizens in the aggregate own more than 24% of the
Common Shares.

 

The Debtor shall request that each Person receiving Common Shares under the
Distribution Documents, except for Existing GulfMark Shareholders, furnish to
the Debtor an affidavit of citizenship. If a Person, excluding Existing GulfMark
Shareholders, does not furnish an affidavit of citizenship to the Debtor on
or before the date set forth in the Acceptable Plan, or if the affidavit of
citizenship has not been accepted or has been rejected by the Debtor, in its
reasonable discretion, within a reasonable period after the Subscription
Expiration Deadline (as defined in the Rights Offering Procedures), such Person
will be considered a Non-U.S. Citizen for the purposes of calculating the
distribution of Common Shares or Jones Act Warrants.

 

All Persons eligible to receive an interest under the Distribution Documents
that are determined by the Debtor to be U.S. Citizens shall receive Common
Shares on the date specified in the Acceptable Plan. Jones Act Warrants will be
issued in lieu of Common Shares to ensure compliance with the Jones Act. The
method of allocation of Jones Act Warrants and Common Shares will be set forth
in the Acceptable Plan.

 

“Common Shares” means those certain shares of Class A common stock, par value
$0.01 per share, issued by the reorganized GulfMark Parent.

 

“Jones Act Warrants” means those certain warrants to be issued in lieu of Common
Shares with terms reasonably acceptable, in form and substance, to the Debtor
and the Requisite Noteholders.

 

“Distribution Documents” means the Acceptable Plan, the Rights Offering, the
Backstop Agreement, and the MIP.

 

“Jones Act” means, collectively, the U.S. citizenship and cabotage laws
principally contained in 46 U.S.C. § 50501(a), (b) and (d) and 46 U.S.C.
Chapters 121 and 551 and any successor statutes thereto, together with the rules
and regulations promulgated thereunder by the U.S. Coast Guard and the U.S.
Maritime Administration and their practices enforcing, administering, and
interpreting such laws, statutes, rules, and regulations, in each case as
amended or supplemented from time to time, relating to the ownership and
operation of U.S.-flag vessels in the U.S. coastwise trade.

 

“Non-U.S. Citizen” means any Person that is not a U.S. Citizen and any Person
that fails to deliver the Requisite Documentation.

 

“U.S. Citizen” means a Person that is a citizen of the United States within the
meaning of the Jones Act, eligible and qualified to own and operate U.S.-flag
vessels in the U.S. coastwise trade.

 

  

 
9

--------------------------------------------------------------------------------

 

 

Definitive Documents:

Any final agreement with respect to the Restructuring shall be subject to the
Definitive Documents as set forth in the RSA. The Definitive Documents will
contain terms, conditions, representations, warranties, and covenants, each
customary for the transactions described herein and consistent with the terms of
this Restructuring Term Sheet.

 

Executory Contracts and Unexpired Leases:

The Debtor reserves the right to reject certain executory contracts and
unexpired leases (with the consent, not to be unreasonably withheld, of the
Requisite Noteholders). All executory contracts and unexpired leases not
expressly rejected will be deemed assumed pursuant to the Acceptable Plan.

 

Corporate Governance:

The board of directors for the Reorganized Debtor (the “New Board”) shall be
composed of seven (7) members, all of whom shall be designated by the Requisite
Noteholders; provided, that one of the members of the New Board shall be the CEO
of the Reorganized Debtor, and provided, that the number, independence and other
characteristics of the directors on the New Board will satisfy applicable
listing standards and any Jones Act requirements. The members of the New Board
shall be identified no later than the date of the confirmation hearing or
otherwise in accordance with section 1129(a)(5) of the Bankruptcy Code.

 

On the Effective Date, the terms of the current members of the board of
directors of GulfMark Parent shall expire. The terms and conditions of the new
corporate governance documents of the Reorganized Debtor (including the bylaws,
and certificate of incorporation) shall be in form and substance reasonably
acceptable to GulfMark Parent and the Requisite Noteholders.

 

Corporate Structure:

The Reorganized Debtor will be structured in a manner determined by the
Requisite Noteholders, with the consent of the Debtor, which consent shall not
be unreasonably withheld, delayed, or conditioned.

 

Cancellation of Existing Securities and Agreements:

Except as expressly provided in the Acceptable Plan, on the Effective Date, all
notes, instruments, certificates evidencing debt of, or Interests in, the
Debtor, including, without limitation, the Unsecured Notes, the Indenture, the
GulfMark Parent Interests, and all warrants, options, and other entitlements to
purchase and/or receive GulfMark Parent Interests, shall be deemed surrendered
and cancelled and any obligation of the Debtor thereunder shall be discharged.

 

  

 
10

--------------------------------------------------------------------------------

 

 

Listing of New Common Shares and Warrants and Jones Act Warrants:

The Reorganized Debtor shall use all commercially reasonable efforts to promptly
secure listing privileges for the New Common Shares and the Warrants. The
Reorganized Debtor also agree to cooperate with the Backstop Parties in
connection with investigation of a possible listing of the Jones Act Warrants on
a stock exchange.

 

Survival of Indemnification Obligations and D&O Insurance:

 

Subject to confirmation that the Debtor has provided counsel to the Consenting
Noteholders with all relevant documentation, the obligations of the Debtor
pursuant to its certificate of incorporation, bylaws or other agreements to
indemnify current and former officers, directors, agents, and/or employees with
respect to all present and future actions, suits, and proceedings against the
Debtor or such directors, officers, agents, and/or employees, based upon any act
or omission for or on behalf of the Debtor will not be discharged or impaired by
confirmation of the Acceptable Plan. All such obligations will be deemed and
treated as executory contracts to be assumed by the Debtor under the Acceptable
Plan and will continue as obligations of the Reorganized Debtor; provided, that,
the Reorganized Debtor shall not indemnify directors of the Debtor for any
claims or causes of action arising out of or relating to any act or omission
resulting from gross negligence, willful misconduct, breach of fiduciary duty,
intentional tort, a criminal act or intentional fraud.

 

In addition, after the Effective Date, the Reorganized Debtor will not terminate
or otherwise reduce the coverage under any directors’ and officers’ insurance
policies (including any “tail policy”) in effect as of the Petition Date, and
all directors and officers of the Debtor who served in such capacity at any time
prior to the Effective Date will be entitled to the full benefits of any such
policy for the full term of such policy regardless of whether such directors
and/or officers remain in such positions after the Effective Date. 

 

Management Incentive Plan:

A post-Restructuring management incentive plan (“MIP”) will be approved and
implemented by the New Board in accordance with the following:

        ● 7.5% of the Common Shares outstanding on the Effective Date will be
reserved for the MIP (on a fully diluted basis, including by taking into account
the Reorganized GulfMark Equity issued upon exercise of the Warrants and issued
pursuant to the MIP).         ● MIP awards will be granted as soon as reasonably
practicable after the Effective Date at the discretion of the New Board on terms
determined by the New Board (including with respect to allocation, timing,
vesting conditions and the structure of any award)         ●

The MIP will be subject to the terms and conditions of the MIP and the
underlying award agreement and will not be subject to the terms of the
employment and/or severance agreements.
 

  

 
11

--------------------------------------------------------------------------------

 

 

Executive Employment Agreements:

The Debtor agrees, and the Plan and Confirmation Order will provide, that the
executive employment contracts (collectively, the “Executive Employment
Agreements”) for the Reorganized Debtor’s senior management team (collectively,
“Management”) will be assumed as modified, subject to further amendment as
agreed by each individual member of Management and the New Board during the
Negotiation Period (as defined below), as follows: (1) Management will not be
entitled to any tax gross up under any provisions of the Internal Revenue Code
of 1986, as amended, including provisions relating to Sections 280G, 4999 and
409A of the Internal Revenue Code, (2) the Effective Date will not constitute a
change of control for purposes of the Executive Employment Agreements or any
other employment, severance, change of control, or similar type of agreement or
arrangement covering any employee or other service provider of the Debtor;
provided, however, for that certain member of Management who is party to a
Change in Control Agreement only, such individual will be provided with a cash
severance consistent with the terms set forth in the Executive Severance
Agreements currently in effect for other members of Management, except that (A)
such severance shall not exceed 2x such individual’s base salary in effect on
the date hereof, (B) such severance shall only be payable in the event such
individual’s employment is terminated by the Company without Cause (as such term
is defined in such individual’s Change in Control Agreement as in effect on the
date hereof) and (C) such termination occurs within 30 days following the
Effective Date, (3) with respect to members of Management, any provision
relating to equity based awards, including without limitation any termination
related provisions, will solely be governed by the terms of the MIP, and (4) for
any Executive Employment Agreement covering any Management Employee that
provides that a notice of non-extension may be delivered by the Debtor or
Reorganized Debtor on or before December 31, 2017, the applicable Executive
Employment Agreements will be amended to provide that such notice of non-
extension will be treated as a termination by the Company without Cause for
purposes of non-change in control severance benefits under the applicable
Executive Employment Agreement; provided, further, that the Reorganized Debtor
retains the right to reject any Executive Employment Agreement if the applicable
member of Management does not consent to the modifications described in (1)-(4)
above.

 

In addition, the following terms will apply:

 

  ● Prior to the Reorganized Debtor’s assumption or rejection of the Executive
Employment Agreements, the New Board and Management will engage in good faith
negotiations regarding amendments to the Executive Employment Agreements during
a thirty (30) day period following the Effective Date (the “Negotiation
Period”).         ●

The Negotiation Period may be extended or shortened for some or all of the
Executive Employment Agreements by mutual written agreement of the New Board and
the applicable counterparties to the Executive Employment Agreements without
further notice.
 

  

 
12

--------------------------------------------------------------------------------

 

 

Releases and Exculpations:

The Acceptable Plan will provide for standard releases and exculpations to the
extent permitted by law. The released and exculpated parties shall include,
without limitation, DNB, to the extent permitted by law.

 

Discharge of the Debtor:

The Acceptable Plan will contain standard and customary discharge provisions.

 

Injunction:

The Acceptable Plan will contain standard and customary injunction provisions.

 

Securities Exemptions:

The issuance and distribution of (i) the Common Shares, (ii) the Warrants,
(iii) the Jones Act Warrants, and (iv) the Common Shares issuable upon exercise
of the Warrants and the Jones Act Warrants will be exempt from registration
under the Securities Act or other applicable securities laws without further
action by any Person (x) with respect to the above securities issued and
distributed pursuant to the Acceptable Plan, the 1145 Rights Offering and the
Commitment Premium pursuant to the Backstop Agreement, pursuant to section
1145(a) of the Bankruptcy Code (to the extent applicable), and/or any other
applicable exemption, and (y) with respect to the above securities issued and
distributed pursuant to the 4(a)(2)/Regulation D Rights Offering and issuance of
the Unsubscribed Shares (as defined in the Backstop Agreement), pursuant to
4(a)(2)/ Regulation D of the Securities Act, and/or any other applicable
exemptions.

 

Retention of Jurisdiction:

The Acceptable Plan will provide for a broad retention of jurisdiction by the
Bankruptcy Court for (a) resolution of Claims, (b) allowance of compensation and
expenses for professionals, (c) resolution of motions, adversary proceedings or
other contested matters, (d) entering such orders as necessary to implement or
consummate the Acceptable Plan and any related documents or agreements and
(e) other purposes.

 

 

 
13

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Defined Terms

 

 

Certain Bankruptcy Terms

 

“Administrative Expense Claim”

A Claim for costs and expenses of administration of the Chapter 11 Case pursuant
to sections 328, 330, 363, 364(c)(1), 365, 503(b) or 507(a)(2) of the Bankruptcy
Code, including, (a) the actual and necessary costs and expenses incurred from
and after the Petition Date and through the Effective Date of preserving the
Debtor’s estate and operating its business; (b) Fee Claims; and (c) all fees and
charges assessed against the estates pursuant to sections 1911 through 1930 of
chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1-1401.

 

“Allowed”

With reference to any Claim, a Claim arising on or before the Effective Date (a)
that has been scheduled on the Debtor’s schedules as undisputed, liquidated and
non-contingent, (b) (i) as to which no objection to allowance has been
interposed within the time period set forth in the Acceptable Plan, or (ii) as
to which any objection has been determined by a final order of the Bankruptcy
Court in favor of the holder, (c) any Claim as to which the Debtor’s liability
and the amount thereof are determined by a final order of a court of competent
jurisdiction other than the Bankruptcy Court or (d) any Claim expressly allowed
under the Acceptable Plan; provided, however, that notwithstanding the
foregoing, the Reorganized Debtor shall retain all claims and defenses with
respect to Allowed Claims that are reinstated or otherwise unimpaired pursuant
to the Acceptable Plan.

 

“Claim”

A “claim,” as defined in section 101(5) of the Bankruptcy Code, against the
Debtor.

 

“Class”

Any group of Claims or Interests classified by the Acceptable Plan pursuant to
section 1122(a)(1) of the Bankruptcy Code.

 

“Disclosure Statement”

The disclosure statement for the Acceptable Plan prepared and distributed in
accordance with sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
Bankruptcy Rules 3016 and 3018 and/or other applicable law.

 

“Existing GulfMark Shareholder”

Any holder of GulfMark Parent Common Shares as of a certain date set forth in
the Disclosure Statement.

 

“Fee Claim”

A Claim for professional services rendered or costs incurred on or after the
Petition Date and on or before the Effective Date by professional persons
retained in the Chapter 11 Case by the Debtor or any statutory committee
appointed in the Chapter 11 Case pursuant to sections 327, 328, 329, 330, 331,
503(b), or 1103 of the Bankruptcy Code.

 

  

 
 

--------------------------------------------------------------------------------

 

 


Certain Bankruptcy Terms
 

“GulfMark Parent Common Shares”

GulfMark Parent’s issued and outstanding Class A Common Stock, $0.01 par value.

 

“Interest”

Any equity security (as defined in section 101(16) of the Bankruptcy Code) of a
Debtor, including all shares, common stock, preferred stock, or other instrument
evidencing any fixed or contingent ownership interest in a Debtor, including any
option, warrant, or other right, contractual or otherwise, to acquire any such
interest in a Debtor, whether or not transferable and whether fully vested or
vesting in the future, that existed immediately before the Effective Date.

 

“Other Priority Claim”

Any Claim entitled to priority in payment as specified in section 507(a)(3),
(4), (5), (6), (7) or (9) of the Bankruptcy Code (other than an Administrative
Expense Claim or a Priority Tax Claim).

 

“Priority Tax Claim”

Any secured or unsecured Claim of a governmental unit of the kind entitled to
priority in payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

 

“Secured Claim”

Any Claim (other than Claims arising under or related to the Multicurrency
Facility Agreement to the extent (a) secured by property of a Debtor’s estate,
the amount of which is equal to or less than the value of such property (i) as
set forth in the Acceptable Plan, (ii) as agreed to by the holder of such Claim
and the applicable Debtor, or (iii) as determined by a final order in accordance
with section 506(a) of the Bankruptcy Code, or (b) secured by the right of
setoff of the holder thereof under section 553 of the Bankruptcy Code.

 

  

 
2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Backstop Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT FOR CONSENTING NOTEHOLDERS

 

This Joinder Agreement to the Restructuring Support Agreement, dated as of
[_______], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), by and among GulfMark Offshore, Inc. (the “Company”) and
the holders of the principal amounts outstanding under the Notes (together with
their respective successors and permitted assigns, the “Consenting Noteholders”
and each, a “Consenting Noteholder”) is executed and delivered by
________________________________ (the “Joining Party”) as of ______________,
2017. Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.

 

1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). The Joining Party shall hereafter be deemed to be a “Consenting
Noteholder” and a “Party” for all purposes under the Agreement and with respect
to any and all Claims held by such Joining Party.

 

2.     Representations and Warranties. With respect to the aggregate principal
amount of Notes, in each case, set forth below its name on the signature page
hereto, the Joining Party hereby makes the representations and warranties of the
Consenting Noteholders set forth in Section 9 of the Agreement to each other
Party to the Agreement.

 

3.     Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

 

[Signature Pages Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[CONSENTING CREDITOR]

    By:    

Name:

Title:

 

 

 

Principal Amount of the Notes: $_____________

 

 

 



Acknowledged:

  GULFMARK OFFSHORE, INC.     By:    

Name:

Title:



 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Notice of Transfer to another Consenting Noteholder

 

Pursuant to this notice of transfer under the Restructuring Support Agreement,2
dated as of May 15, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), by and among GulfMark Offshore, Inc. (the
“Company”) and certain holders of the principal amounts outstanding under the
Notes (together with their respective successors and permitted assigns, the
“Consenting Noteholders” and each, a “Consenting Noteholder”):

 

 

Transferor ______________ has transferred Notes with a principal amount of
$________________ to Consenting Noteholder _______________ who is party to the
Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Transferor has caused this Agreement to be executed as
of _______________, 2017.

 

 

 

[TRANSFEROR]

  By:    

Name:

Title:

   

[CONSENTING NOTEHOLDER]

By:    

Name:

Title:

 



Principal amount of notes: $___________________

 

 

 

--------------------------------------------------------------------------------

2   Capitalized terms used but not otherwise defined herein shall have the
meaning ascribe to such terms in the Restructuring Support Agreement.

 

